 1

 2

 3

 4

 5

 6
                  IN THE UNITED STATES BANKRUPTCY COURT FOR THE
 7                     WESTERN DISTRICT COURT OF WASHINGTON
 8
     Re                             )
 9
                                    )                In Chapter 13 Proceeding
10   CASEY LYNN PIRIE               )                No. 19-11580-TWD
                                    )
11                                  )                 Order Allowing Debtor to
                   Debtor(s)        )                 Modify Mortgage with
12                                  )                 Specialized Portfolio Servicing Inc.
                                    )
13   ______________________________ )
14   It is ordered that the Debtor may modify their Mortgage with Specialized Portfolio
15
     Servicing Inc. with a principal balance of $137,943.85 at 5.5% interest rate and principal
16
     and interest payments of $711.47 per month.
17

18                                              ///end of order///

19   Presented by:
20
     /s/ Ellen Ann Brown
21
     Ellen Ann Brown WSB 27992
22
     Attorney for Debtor

23

24

25
                                                                     BROWN and SEELYE PLLC
                                                                       744 South Fawcett Ave.
                                                                         Tacoma, WA 98402
                                                                            253-573-1958
